 In the Matter of THE COLONIAL LIFE INSURANCE COMPANYOF AMER-ICA,EMPLOYERandAMERICAN FEDERATION OF INDUSTRIAL ANDORDINARY INSURANCE AGENTS UNION, LOCAL No. 23454,' A. F. OF L.,PETITIONERCase No. 2-C-5786.-Decided March12, 1948Mr. Bertram Diamond,for the Board.White d Case,byMr. Chester Bordeau,of New York City, for the-respondent.Mr. George L. Russ,ofWashington, D. C., andMr. Walter M. Colieran,of New York City, for the Union.DECISIONANDORDEROn February 27, 1947, Trial Examiner Sidney Lindner issued his-Intermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices 1 and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.The Trial Examiner alsofound that the respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended dismissal-of those allegations.Thereafter, counsel for the respondent and forthe Board filed exceptions to the Intermediate Report and briefs insupport of their exceptions.The respondent requested and wasgranted permission to argue orally before the Board at Washington,D. C.On December 11, 1947, the Board notified the respondent thatit had rescinded its action in granting oral argument and that in lieuof oral argument any party could file a supplemental brief or writtenargument setting forth the matters which would have been coveredin the oral argument.The respondent filed a briefin lieu of oralargument.'Those provisions of Section 8 (1) of the National Labor Relations Act which the TrialExaminer found were violated,are continued in Section 8 (a) (1) of the Act, as amended,76 N. L.R. B., No.102.653 654DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board 2 has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-inediate Report, exceptions and briefs, and the entire record in thecase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the exceptions and modificationsnoted below :The Trial Examiner found, as fully set forth in the copy of.theIntermediate Report attached hereto, that, by certain activities of itssupervisory employees, the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed diemin Section 7 of the Act.We agree with this conclusion.We limit thegrounds for our findings, however, to (1) conduct, by supervisory em-ployees Haile and Stahl and by rank and file employees Weingast andSerra, constituting surveillance by the respondent of union meetings;(2) conduct and statements by Haile and Stahl calculated to, andwhich did, influence employees Serra and Weingast not to vote in aBoard-conducted election; and (3) statements of supervisory em-ployees Lagana, Haile, and Dolan to employee Cavallo to the extentthat such remarks constituted efforts to coerce him from engagingin union activity 3 and inquiring as to his union activity or his knowl-edge about the progress of organization.In its exceptions to the finding of unlawful surveillance, the Em-ployer points out that no effort was made by the insurance agents tokeep the union meetings secret, in that such meetings were held openlyin a public restaurant, and in that insurance agents freely discussedwhat transpired at these meetings. In adopting the Trial Examiner'sultimate findings of surveillance, we are, however, placing no relianceon the fact that representatives of management were present in thepublic restaurant where the employees were openly discussing unionorganizational plans 4Our finding of a violation of the Act in thisregard is based primarily on the facts (a) that Assistant ManagerStahl, at the request of General Manager Haile, instructed non-supervisory employees Weingast and Serra to be on the look-out forunion activities at such meetings; (b) that, pursuant to this instruction,these employees reported back to Stahl; and (c) that, insofar as ap-Pursuant to the provisions of Section 3 (b) of the Act as amended, the Board hasdelegated its powers in connection with this case to a three-man panel consisting of Mem-bers Houston, Murdock, and Gray3As already found by the Trial Examiner, this unlawful intrusion into the organiza-tional activities of Cavallo was punctuated with exhortations to think abouthimself andhis family and stop "sticking his neck out" and "to be careful" because the Employer was"out toget him."4Cf.Matter of Industrial Metal Fabricators, Inc.,63 N L. R. B. 46. - THE COLONIAL LIFE INSURANCE CO. OF AMERICA655pears, Stahl readily accepted this information indicating thereby thatWeingast and Serra were acting with the respondent's approval.5ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the respondent,The Colonial LifeInsuranceCompany of America, Jersey City, New Jersey,its officers,agents, successors, and assigns shall :1.Cease and.desist from interfering with, restraining,or coercingits employeesin the exercise of the right to self-organization,to formlabor organizations,to join or assist American Federation of In-dustrial and Ordinary Insurance Agents Union,Local No. 23454, A. F.of L., or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concerted activ-ities for the purposes of collective bargaining or other mutual aid orprotection as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Post immediately at its Manhattan District office copies of thenotice attached hereto marked "Appendix A." 6 Copies of said notice,to be furnished by the Regional Director for the Second Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material; and(b)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint,insofar as it allegesthat the respondent unlawfully discriminated against Michael J.Cavallo in violation of Section 8 (3) of the Act, be, and it hereby is,dismissed.MEMBER MURDOOK took no part in the consideration of the aboveDecision and Order.Matter of Sohio Pipe Line,75 N L. R B 858In the event that this Order is enforced by a decree of a circuit court of appeals, thereshall be inserted before the words "A Decision and Order"the words"Decree of the UnitedStates Circuit Court of Appeals enforcing." 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to.form labor organizations, to join or assist American Federation ofIndustrial and Ordinary Insurance Agents Union, Local No.23454, A. F. of L., or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection.All our employees arefree to become or remain members of the aforesaid union, or anyother labor organization.THE COLONIAL LIFE INSURANCE COMPANY OF AJIERICA,Emaplo yer.By -----------------------------------------------------(Representative)(Title)Dated ------------------------This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMr. Bertram Diamond,for the Board.iVhite & Case,of New York. N Y. byAli. ChesterBo) d ea a.for the respondentMr. George LRuss, of Washington, D. C, andMr It, alter MColleran,of NewYork, N. Y., for the Union.STATEMENT OF THE CASEUpon a first amended charge duly filed by American Federation of Industrialand Ordinary Insurance Agents Union,Local No. 23454,A. F. ofL., herein calledthe Union,the National LaborRelations Board,herein called the Board, byitsActing Regional Director for the Second Region (New York,New York),issued its complaint dated August 1, 1946, against The Colonial Life InsuranceCompany of America, herein called the respondent,alleging that the respondenthad engaged in, and was engaging in, unfair labor practices affecting commercewithin the meaning of Section S(1) and(3) and Section 2 (6) and(7) of theNational Labor Relations Act, 49 Stat 449, herein called the Act. Copies of thecomplaint, the first amended charge,and notice of hearing thereon, were dulyserved upon the respondent and the Union.With respect to the unfair labor practices the complaint alleged in substance :(1) that the respondent on or about October 27,1944, discharged Michael J.Cavallo, its employee,and has since failed and refused to reinstate him, becauseof his union and concerted activities; (2) that the respondent from on or about THE COLONIAL LIFE INSURANCE CO. OF AMERICA6571942, vilified, disparaged, and expressed disapproval of the Union; interrogatedits employees concerning their union affiliations; urged, persuaded, and warnedits employees to refrain from assisting, becoming members of or remaining mem-bers of the Union; threatened its employees with discharge or other reprisals ifthey joined or assisted the Union. kept under observation and surveillance themeeting places, meetings, and activities of the Union or the concerted activitiesof its employees; and (3) that by these acts, the respondent interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The answer of the respondent duly filed, denied that it had committed anyunfair labor practices.Pursuant to notice, a hearing was held at New York on October 14, 15, 16, 17,and 18, 1940, before the undersigned, the Trial Examiner duly designated bythe Chief Trial Examiner.'The Board, the respondent, and the Union wererepresented by counsel.All parties participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencehearing on the issues was afforded to all parties. At the close of the hearing,the undersigned granted the motion of counsel for the Board to conform thepleadings to the proof with respect to names, dates, spellings, and other non-substantive matters, and took under advisement the motion of counsel for therespondent to dismiss the complaint for lack of proof.The latter motion ishereby denied except as hereinafter indicated.At the close of the hearing,counsel for the Board and for the respondent argued orally before the under-signed, and counsel for the respondent subsequently filed a brief with him.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Colonial Life Insurance Company of America is a corporation duly or-ganized under and existing by virtue of the laws of the State of New Jersey,maintaining it home office and principal place of business at Jersey City, NewJersey. It is engaged in the business of insuring the lives of its policyholders, in-vesting its funds, and in the various other operations incident to its life insurancebusinessIn addition to its ]ionic office, it has 40 branch offices and 5 detachedoffices located in the States of New Jersey, New York, Connecticut, and Penn-sylvania.On December 31, 1945, the respondent had more than 500,000 policiesin force with a total face value in excess of $100,000,000, held by policyholdersiesiding throughout the 48 StatesDuring the calendar year 1945, the respond-Cut in the course and conduct of its business operations caused a substantialamount of furniture, fixtures, mechanical equipment, paper, and other stationerysupplies to be purchased, delivered, and transported in interstate commerce fromand through seveial States of the United StatesDuring this same period therespondent spent approximately $25,000 for postage, telephone, telegraph, ex-press set vice, and for traveling expenses of its supervisors.The undersigned finds that the respondent is engaged in commerce withinthe meaning of the Act.'The hearing In this proceeding eas opened originally on October 7, 1946, by TrialExaminerMartin S.Bennett.On motion of counsel for the respondent,the hearing wascontinued until October 14, 1946.In the interim,the undersigned was duly designatedby the Chief Trial Examiner to act as the Trial Examiner in this proceeding 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDAmerican Federation of Industrial and Ordinary Insurance Agents Union,Local No. 23454, A. F. of L., is a labor organization admitting to membershipemployees of the respondentIII.THE UNFAIR LABOR PRACTICESA. BackgroundThe agents who sell and service the respondent's policies of insurance areattached to some 40 branch offices and 5 detached offices of the respondentlocated in the States of New Jersey, New York, Connecticut, and Pennsylvania.One of such branch offices is known as the Manhattan District office, located at2315 Broadway, New York City. These agents are employees of the respondent.With the exception of ordinary insurance, on which premiums are payable inquarterly, semiannual, or annual installments, the premiums on the respond-ent's industrial insurance policies are payable weekly.Collections are normallymade by the agent, who is assigned a particular debit, and who calls on thepolicyholder at the latter's home.Organizational activities among the respondent's agents in the ManhattanDistrict office began in the latter part of 1940. In the organizational activitieswhich followed, Michael Cavallo, one of the agents, took a leading role.Thus,he called and presided at meetings of the agents, outlining to them the unionactivities that were taking place at the Manhattan District office, as well aswhat the agents in the respondent's other offices were doing, and solicited andsigned up agents into Local 22293. Cavallo was elected secretary-treasurer ofthe local 2In the spring of 1941, Local 22293 won an election conducted under the auspicesof the New York State Labor Relations Board, and was thereafter certified bythe said agency as the sole collective bargaining agent of the respondent's agentsemployed in the district offices of the respondent in New York City, Westchesterand Nassau counties.On June 4, 1941, the respondent and Local 22293 entered into a written collectivebargaining agreement, which by its terms was to be in effect until December 31,1941, and provided for renewal of 1 year thereafter unless notice was served inwriting, by registered mail, of a desire to terminate by either party 30 daysprior to December 31, 1941Cavallo was one of the signatories to this agreementas secretary-treasurer of Local 22293.In January 1942, a committee of Local 22293 met with the respondent toobtain a renewal of the collective bargaining agreement.The respondent tookthe position at this meeting that Local 22293 no longer represented a majorityof the respondent's agents, that it had a signed petition from the agents to thiseffect,and it therefore refused to negotiate for a renewal of the collectivebargaining agreement.Local 22293 continued its organizational activities rather spasmodically,' andduring 1942 ceased functioning and dissolved. In 1943 efforts were made to2When therespondent's agents organized in 1940, they became members of Local 22293,American Federation of Industrial Insurance Agents Union, A. F LAs will be developedhereinafter, Local 22293 was dissolved in 1942, and sometime thereafter the remainingunion,adlierents became affiliated with Local 23454, the Union involved herein3Cavallo testified that subsequent to 1942,whenever George Russ,president of theUnion, came to New York, he would call Cavallo and talk to him about reorganizing therespondent's agents.On these occasions, Cavallo would call meetings of the agents wherethey discussed such possibilities. THE COLONIAL LIFE INSURANCE CO. OF AMERICA659reactivate the interests of the respondent's agents to join Local 23454Cavallobecame a committeeman in this local and solicited the respondent's agents inthe Manhattan and Brooklyn District offices to membership.A Board-conductedconsent election was held on September 7, 1944, which the Union lost.No newcollective bargaining agreement has been entered into between the respondentand the Union since December 31, 1941.B. Inteiference,restraint,and coercionAs heretofore found, Local 22293, despite its unsuccessful effort to negotiatea renewal of its collective bargaining agreement in January 1942, continued itsorganizational activities among the respondent's agentsduring 1942. In 1943and up to September 1944, similar organizational activities were carried on inbehalf of Local 23454 with Cavallo the most active Union protagonist duringthis entire periodIn the latter part of October 1942, Anthony J. Lagana, a home office inspector;was assigned to inspect Cavallo's debit because of alleged arrearages.The in-spection lasted for 2 weeks during which time Lagana accompanied Cavallo tothe homes of the policyholders, made the regular collections, made entries inthe premium and collection books, and generally discussed the business con-ditions of the debitWhile they were thus out together, Lagana, according toCavallo, mentioned that "Word gets around in Brooklyn,"' and then cautionedCavallo to "get wise" to himself and "leave the Union alone." On November2, 1942, while they were having lunch together, Lagana told CaN allo that lieshould not have organized the respondent's agents and have himself pointed outas an organizer,particularly since he (Cavallo) did not have any complaintsagainst the respondent.Lagana further told Cavallo that the respondent "couldalways find things for which to hie you," pointing out that the discovery ofpayment of excess arrears' by an agent was one method.'On or about November 5, 1942, William Haile, the respondent's New York Statemanager, in the presence of Novick, then manager of the respondent's ManhattanDistrict office, told Cavallo that the inspection revealed that his work was quitesatisfactoryHaile asked Cavallo if lie was not happy in his job and why liewas nota 'good boy."When Cavallo asked Haile what lie meant and whetherhe was referring to the union, Haile, according to Cavallo, said, "Must youmention that word?"Haile exhorted Cavallo to think about himself and hisfamily andto stop sticking his neck out ; to go out and work with a view to be-4The duties of a home office mspectoi were to investigate applications for msuiance,approve insurabnlty,make inspection of agent'sdebits, investigate complaints and deathclaims, and substitute for assistant managers when a distiict office was shoithanded.According to Richard Evans, president of the respondent, a home office inspector couldrecommend the dismissal of an agentThe undersigned finds that Lagana is a supervisoryemployee within the meaning of the Act°Both Lagana and Cavallo were residents of BiooklyiiPayment of excess arrears as defined by Evans is the payment by an agent of premiumsfor a policyholder, where the policyholder has failed to pay the same himself at the expia-tion of the grace periodSuch a payment by an agent, according to the iespondent's rulesand regulations,is a dischargeable offenseILagana categorically denied talking to Cavallo about the Union at any time dining tile2-week period that they were woikmg together on the inspectionF urthermoie, lie deniedthat lie knew that Cavallo was an active union member this, despite the fact that practi-cally all of the other of the respondent's witnesses were well aware of Cavallo's Unionactivities and Cavallo openly solicited agents to Union membership and collected their duesin the officeThe undersigned does not credit the denials of Lagana and finds that thestatements attributed to him were made substantially as testified by CIR-allo781902-48-vol 76-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoming an assistant manager rather than to always remain an agent.Haile alsotold Cavallo that he was known at the home office as a radical because of hisorganizingactivities in behalf of Local 22293 aCavallo testified that early in 1943, Dolan, an assistant manager in the Man-hattan District office, engaged him in about five or six conversations about Local22293, and Cavallo's activities with respect thereto. In the course of these con-versations Dolan inquired of Cavallo regarding the number of agents who hadattended a union meeting, and then indicated that he knew the agents who werethere.He advised Cavallo that since there were other agents around the officeto let them do some of the union work, as Cavallo was already doing too muchand sticking his neck out.He also warned Cavallo to "be careful" because therespondent was out to get him.'In the early part of 1944, Novick spoke to Louis Stahl, an assistant manager inthe Manhattan District office, about the Union activities in the office.'°Novick,according to Stahl's undenied testimony which the undersigned credits, toldStahl that he did not like Cavallo ; that Cavallo's Union activities were disturbingthe other agents in the office; that the home office did not favor the Union, andthe respondent might close the Manhattan District office if the Union successfullyorganized there; and that it would be best if Stahl "could get something" onCavallo and report the matter to him."Novick left the respondent's employ during the first week of July 1944, and themanagership of the Manhattan District office was filled temporarily by Haile 12 InAugust 1944, Haile called Stahl into the manager's private office and told him hewas to be discharged for having signed a petition which the agents had draftedand submitted to the respondent demanding Novick's reinstatement to his man-agerial position.Stahl testified that after he pleaded with Haile to be permittedto remain in his job, Haile agreed, but only after lie had extracted a promise fromStahl, that Stahl would "get something on Cavallo" because Cavallo was a troublemaker in the office, and would give him (Haile) daily information about Unionactivities that were going on in the office.Haile denied having made the statements ascribed to him by Stahl.Althoughhe admitted talking to Stahl about the latter's signature on the petition for thereinstatement of Novick, he stated he did not speak to him about Cavallo, norabout enlisting his aid to spy on the Union, but merely told Stahl that he didwrong in signing his name to the petition since he was in an administrativecapacity and in such a position he did not believe Stahl had a right to sign thepetition.The undersigned was impressed with the credibility of Stahl asreflected by his over-all testimony, and his attitude and demeanor on the witnessstandHaile did not similarly impress the undeisigned.As heretofore noted,the undersigned did not find the testimony of Haile generally to be credible.The9Haile categorically denied this conversationwith CavalloIn answer to a series ofleading questions he denied that he tallied about the Union to Cavallo and that he toldCavallo he was known as a radicalHaile from his demeanor on the witness stand im-pressed the undersigned as an unreliable and untiustworthy witness.The undersigneddoes not credit Haile's denials and finds that the statements attributed to him were madesubstantially as testified to by Cavallo.Dolan was no longer in the respondent's employ at the time of the instant proceedingand did not appear as a NNituessThe undersigned credits Cavallo's testimony regardinghis conversations with Dolan.10Stahl was unable to place the exact date of the conversation,but testified that it tookplace several months before Novick left the respondent's employ in July 1944n Stahl was Cavallo's immediate supervisor at the time.rzHaile acted as manager of the office until September 18, 1944,at which time FrankBecker was appointed to fill the position. THE COLONIAL LIFE INSURANCE CO. OF AMERICA661undersigned does not credit the denials of Haile and finds that the statementsattributed to him were made substantially as testified by Stahl.After receiving the above-noted instructions, Stahl reported daily to Haile orBecker" the information he had received or observed regarding the Unionactivities of the respondent's agents, which usually consisted of Cavallo's activi-ties, about meetings of agents held in a restaurant opposite the office, the agentswho attended these meetings, and the subject matter discussed at such meetings.Stahl testified that he received the bulk of his information regarding the Union'sactivities from agents Serra and Wemgast, who were under his immediate super-vision, in addition to which he made his own observations of Union meetings inthe restam ant opposite the office.According to Stahl, when he consented toHaile's demands as above noted, lie talked with Serra and Weingast, who werevery friendly with him and who had extreme confidence in him, and requestedtheir cooperation in reporting the agents' Union activities to him. Stahl furtherexplained that when he spoke to Weingast and Serra he related his conversationwith Haile, and indicated that if he did not fulfill his obligations he might losehis job.Furthermore, that inasmuch as he (Stahl) was ineligible to attend theUnion meetings, whereas they could attend, the best thing for them to do wouldbe to work along with Stahl and the respondent, particularly since they wervelderly men and if they did not cooperate they would not be in the favor of therespondent34Thursday of each week was a regular canvass day for new business for theagents.The record reveals, however, that it was the custom for agents to stopat a restaurant for a snack after they completed their office routine and beforegoing into their territories.Cavallo testified that while the agents were sogathered together in the restaurant opposite the office, he would conduct a shortUnion meeting advising the agents of current Union activities.Toward the endof August 1944," Haile, according to Stahl. told him to try to hamper the Unionmeetings and in this regard instructed him to take out several agents to canvassfor new business on Thursdays in order to prevent their appearance at theUnion meetings."As heretofore noted, Becker, before his official appointment as manager of theManhattan District office on September 18, 1944, worked there from August 1944,13Although Becker officially took over the managership of the Manhattan District officeon September 18, 1944, he was regularly assigned to that office in August 1944 to assistHaile.14Serra,testifying as a witness for the respondent,admitted being under Stahl's super-vision in 1943 and 1944. Serra further admitted his membership in the Union and havingattended at least three Union meetings.Although he denied that Stahl ever requested himto report union activities, Serra stated that on occasion he did talk to Stahl about theUnion, because they worked together.Serra impressed the undersigned as an unreliable,untrustworthy witness.The undersigned does not credit his testimony.Weingast did notappear as a witness, and the record does not disclose if he is yet in the employ of therespondentThe undersigned credits Stahl's testimony and finds that Weingast and Serrareported the Union's activities to him upon his request and that he in turn transmittedsuch information to Haile or Becker11Stahl was unable to remember the exact date of this conversation, but testified that ittook place about a week or two before the Board election held on September 7, 194416Haile deniedthat he told Stahl how to hamperunion meetingsHe admitted thatwhile he was in charge of the Manhattan District office he wanted Stahl to go out withthe agents on Thursdays and Fridays to canvass. It is noted in this regard that theagents do not have any set hoursThey work various hours during the day, at night,Saturdays and even Sundays when they feel it is most feasible to make collections andsolicit new business.The undersigned does not credit Haile's denials and finds that theconversation took place substantially as testified to by Stahl. 662DECISIONS OF NATIONALLABOR RELATIONS BOARDgenerally assisting HaileStahl testified that when Becker came on the scenehe continued to report the Union's activities to Becker in the same manner as hehad to Haile, and that Becker complimented him on his good work and told himto continueIn addition Becker told Stahl that Cavallo would have to be weededout because he was a "trouble maker." Becker further told Stahl to take theagents out canvassing in order to make them unavailable for Union meetings."About 10 or 12 days before the Board election Haile, according to Stahl, told himto talk to Weingast and Serra and influence them not to appear in the office whenthe balloting took place, foi the reason that even if these men promised Stahl thatthey would vote against the Union there was the possibility that if they appeared"they may get a change of heart the last clay" and vote for the UnionHailewarned Stahl to use his ingenuity in talking to Weingast and Serra, to explainfully what the respondent expected of them, but not to be "too open about it" sinceitwas a violation of the National Labor Relations Act. In another conversationjust prior to the Board election, Haile told Stahl that in his efforts to break up theUnion, he (Haile) went to agent Vincelli's home, presented Vnicelli's daughterwith a gift, and promised him a larger debit; 18 that lie also promised agent Lopezan assistant managership it Lopez did not work for the Union. In additionHaile told Stahl that he was observing the other district offices of the respondentand trying to do a job in them in order to arrive at a determination as to howthe election results would goHaile. according to Stahl, indicated that in theother district offices lie had been successful in swaying the men to vote againstthe Union and he knew from the meetings he held that they "will all vote for thecompany."Haile denied the above-noted conversation with Stahl.He admitted, however,that lie had visited agent Vincelli's home during August 1944, on the occasionwhen Vincelli's wife had given birth, and that he sent a $3 dress for the baby.He explained that this was not the first occasion that lie had given an agent agift, since it was his regular custom to send flowers or other gifts when eitheran agent or a member of an agent's family is sickWith regard to a larger debitfor Vincelli, it was Haile's testimony that Vincelli had complained about otheragents having larger debits than he, and that in the spring of 1945, Vincelli'sdebit was increased from $30 to $40.Vtncelli, testifying as a witness for the re-spondent, stated that during the year 1944, both before and after the Board elec-tion, he spoke to Haile about an increase in the size of his debit, and that it wasincreased in February 1945.Vincelli denied that there were any conditions at-tached to the increasing of his debitThe undersigned was not impressed byVincelli's demeanor on the witness stand, and does not credit his testimony In thisregard.Halle testified further that Lopez had been an assistant manager in1941 and 1942 and that because of a reduction in the agents staff at that time,with a proportionate reduction Ili the number of debits, the assistancy staff wascut by oneLopez was the youngest assistant manager in point of seniority and hewas reduced to an agent's status, with the understanding that if a promotion wasavailable in the suture, he would get it if his work was satisfactory.Althoughno proof was offered by the respondent to show that either the business of theManhattan District office increased in 1944, or that new agents had been addedto the staff, nevertheless, Lopez was appointed an assistant manager again in17Becker categorically denied Stahl's testimony as set forth aboveThe undersigneddoes not credit Beckei's denials and finds that the statements attributed to him were madesubstantially as testified by Stahl"It should be noted that an agent's pay is to a large degree proportionate to the sizeof his debit since he is paid a commission on his collections THE COLONIAL LIFE INSURANCE CO. OF AMERICA663October or November 1944, shortly after the Board electionAs hereinabovenoted, the undersigned did not find Haile's testimony generally to be credible.The Undersigned does not credit Haile's denials and finds that Stahl's testimonysubstantially reflects his conversation with Haile.Stahl testified that lie talked with Weingast and Serra relating to them Haile'sconversation regarding the election.On September 7, 1944, Weingast and Serra,according to Stahl, called the office where the balloting was taking place, to re-port that they were sick and consequently they did not vote in the election.Wem-gast did not appear as a witness. Even though Serra worked on the Monday,Tuesday, and Wednesday preceding the election, lie admitted that he did notvote in the election on Thursday, testifying as follows :Q And will you tell us why you did not vote in that election?A. The day previous to the election I had my foot sprained, and I wastrying to have it cured for three or four clays. Finally, I went to a privatewoman, and she fixed it for me.That is why I couldn't attend to that meeting. In fact, I would like toattend that one in particularQ. Did you go to a doctor?A. Twice, yes, I think it was Dr Cavalli from 111th Street.He bandagedit up for me and it was still worse than a woman nearby to my house whomassaged it and bandaged it up. That is how I was able to walk again.Trial Examiner LINDNER. Did you go to the office on Friday?The WITNESS. Yes.Trial Examiner LINDNER. You went to the office on Friday?The WITNESS I was limping around.The WITNESS Yes, but I couldn't work even though I went there.Serra from his demeanor on the witness stand did not impress the undersignedas a trustworthy witnessThe undersigned does not credit his testimony as setforth above and finds that Serra and Weingast did not appear to vote in theBoard election because of Stahl's conversation and instructions to them.Shortly after the election, which the Union lost, Haile told Stahl that he "wasvery glad that everything went according to Hoyle."Haile also requested Stahlto continue making his daily reports about the activities of the agents, whichStahl did until April 1945.10ConclusionsIt is the respondent's contention as set forth in its brief, that its consistentpolicy was to refrain from interference with union organization and activity,and that this policy is amply demonstrated by the fact that two circulars wereissued by the president of the respondent setting forth such position.The firstcircular was dated August 22, 1944, and was addressed only to all New YorkState managers. It referred specifically to the forthcoming Board election andamong other things contained a paragraph which in effect warned the managersnot to discuss the election in such a way that it might be construed as influencingthe way the agents vote.The second letter dated September 1, 1944, to all agents"Stall was discharged by the respondent in April 1945,allegedly for making excesspayments on two policies.His discharge is not alleged as a violation of the Act.Hailedenied the above statement to Stahl after the electionHis denial is not credited by theundersigned. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the State of New York was anAmerican Tubeletter20 with minor variations.This contention is without merit. It appears clear from the letters that theyreferred specifically to the actions the respondent's managers were to take inthe scheduled election.Moreover, even if the letters can be construed to indicatethe respondent's neutrality with regard to union organization and activity, suchpolicy set forth to the managers on August 22. 1944, could not have affectedthe unfair labor practices which were shown to have been committed priorthereto, as the record contains no showing of any repudiation by the respondentof such prior unfair labor practicesMore than mere lip-service to the commandof the Act is necessary if the right of the employees to remain free from employerinterference, restraint, and coercion is to be protected.If, indeed, the respondentdid at any time ever enunciate a policy of neutrality, that policy was honoredalmost entirely in the breach-and the vu -itions of that alleged policy werecommitted by some of the respondent's Ugliest supervisors, including its NewYork State manager, the district office manager, and by the supervisor closestto the employees, the assistant manager.The undersigned finds that by the totality of the conduct and statements ofHaile, Becker, Stahl, Dolan, Novick, and Lagana as hereinabove set forth, therespondent interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.The alleged discriminatory discharge of Michael CavalloThe complaint alleges that the respondent on or about October 27, 1944, dis-charged Michael Cavallo, an agent, and since has failed and refused to reinstatehim because of his Union membership and activities. The respondent contends,however, that Cavallo was discharged for an infraction of its rules.Cavallo was an agent in the respondent's employ from March 1939, untilOctober 27, 1944.According to the undisputed and credited testimony of Richard Evans, presi-dent of the respondent, the payment of excess arrears by agents is one of the"great evils" of the insurance business, and something that the respondent wasconstantly fighting and making every effort to eliminate.Thus district officemanagers, state supervisors, and in fact Evans himself from time to time ad-dressed agents at meetings, cautioning them that anyone involved in such prac-ticewould suffer dismissal.The agent's contract of employment with therespondent, his collection book, and indeed the collective bargaining contractbetween Local 22293 and the respondent during 1941 contained specific languageto the effect that payment of excess arrears by an agent is grounds for dismissal.On October 13, 1944, Haile confronted Cavallo with the policies of Henry andFrances Hartman carried by Cavallo on his debit, and accused him of payingexcess arrears on the said policies during May 1944. Cavallo admitted to Hailethat he had paid excess arrears on these policies,' with the result that Haile gavehim 2 weeks within which to settle his accounts and books with the respondentand terminated his employment effective October 27, 1944.It was the contention of counsel for the Board that before Cavallo's dischargethe respondent condoned the past payments of excess arrears by its agents.Thus, Cavallo, in support of this contention, testified ti2at Haile either towardR0 SeeMatter of American Tube BendingCo, 44 N L R. B. 121.Y1 It is noted also that Cavallo admitted paying excess arrears on other policies prior tothis time. THE COLONIAL LIFE' INSURANCE CO. OF AMERICA665the end of September or beginning of October 1944, addressed the agents on thesubject of enforcing the respondent's rules and said that any agent caught payingexcess arrears from that time on, would be discharged and that "what is pastis forgotten "Haile denied having made the statement attributed to him by Cavallo. Fiveagents who were in the respondent's employ at the time Haile was in charge ofthe Manhattan District office in 1944, testified that they did not hear him makeany statement excusing the payment of excess arrears.On the contrary, theevidepce, both documentary and oral, leads the undersigned to the opinion thatthe respondent at every opportunity, tried to hammer home to its agents thatexcess arrears payments would result in their dismissal.The undersigned findsthat Haile never condoned payment of excess arrears by agents.Cavallo further testified that in an address to the agents in October 1944, Evansmentioned "Let by-gones be by-gones and stick to work." Evans admitted thathe may have used this expression and explained that he was making an appeal tothe agents to forget any personal animosities which may have resulted from arather heated election.He, however, did not tell the agents that payment ofexcess arrears by any of them in the past would be forgotten. Evans' explanationin this regard is credited.While, as heretofore found in the prior section of this report, the respondentdid in its activities against the Union, indicate a desire "to get" Cavallo, never-theless, it appears clear to the undersigned that in its discharge of Cavallo, therespondent (lid not deal with him differently than it dealt with approximately12 other agents and assistant managers who were discharged in the past sev-eral years for payment of excess arrears, and that Cavallo's Union activities didnot form a substantial element which brought about his discharge.Under allthe circumstances, the undersigned finds that the facts herein do not warrantthe inference that, in discharging Cavallo, the respondent did so because of hisUnion and concerted activities.The case as to Michael Cavallo must thereforebe dismissed, and it is so recommended hereinafter.IV. THE EFFECT OF TILE UNFAIR LABOR P iACTIOES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, tiaflic, and commerceamong the several States and such of them as have been found to be unfairlabor practices tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found thatthe respondenthas engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmativeaction designedto effectuate the policiesof the Act.The undersigned has found that the respondent has engaged in a general patternof unfair labor practices designed to discourageactivityfor and membership inthe Union.It has done this in various ways-through the activities of its super-visory officials,by its disparagement of the Union,by its surveillance of Unionactivities,and by its request to several employees not to vote in a Board elec-tion.These are no mere isolated instances,but, on the contrary,they con-stitute a general pattern of conduct designed to defeat the employees'freedom 666DECISIONSOF NATIONALLABOR RELATIONS BOARDof self-organization.They reveal an attitude by the respondent of opposition cothe purposes of the Act to protect the rights of employees generally '22 and it isaccordingly necessary that the respondent be ordered to cease and desist fromin any manner interfering with these rights, and the undersigned will sorecommend.Upon the basis of the above findings of fact, and upon the entire record, theundersigned makes the following:CONCLUSIONS OF LAW1American Federation of Industrial and Ordinary Insurance Agents Union,Local No. 23454, A. F. of L., is a labor organization within the meaning of Section2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act4The respondent has not discriminated in regard to the hire and tenureor the terms and conditions of employment of Michael Cavallo.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, The Colonial Life InsuranceCompany of America, Jersey City, New Jeisey, its officers, agents, successors,and assigns shall:1.Cease and desist from interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist Aniei ican Federation of Industrial and Ordinary InsuranceAgents Union, Local No 23454, A. F. of L., or any other labor organization, tobargain collectively through representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies-of the Act:(a) Post at its Manhattan District office copies of the notice attached to theIntermediate Report herein marked "Appendix A." Copies of said notice, tobe furnished by the Regional Director for the Second Region, shall, after being-duly signed by the respondent's representative, be posted by the respondent im-mediately upon receipt thereof and maintained by it for sixty (60) consecutive(lays thereafter, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by the re-spondent to insure that said notices are not altered, defaced, or covered by anyother material ;(b)Filewith the Regional Director for the Second Region, on or beforeten, (10) days from the date of the receipt of this Intermediate Report, a reportin writing setting foith in detail the manner and form in which the respondenthas complied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thedate of the receipt of the Intermediate Report, the respondent notifies said22May Department Stores v. N. L. R. B ,326 U. S. 376. THE COLONIAL LIFE INSURANCE CO. OF AMERICA667Regional Director in writing that it will comply with the foregoing recom-mendations, the National Labor Relations Boardissue an orderrequiring therespondent to take the action aforesaid.It is recommended that the allegations of the complaint as to Michael Cavallobe dismissed.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) dais from the date ofserviceof the order transferring the case to the Board, pursuant to Section 203 38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D C , an of iginal and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as hereliesupon, together with the original and four copies of a briefin supportthereof ; and any party or counsel for the Board may, within the same period,file anoriginal and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Proofof serviceon the other parties of all papers filed with the Board shall be promptlymade as required by Section 203 65.As further provided in said Section 203.39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the BoardSIDNEY LINDNER,Trial Examiner.Dated February 27, 1947APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the Labor RelationsBoard, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist AMERICAN FEDERATION OF INDUSTRIAL AND ORDI-NARY INSURANCE AGENTS UNION, LOCAL No. 23454, A. F. or L, or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.All our employees arefree to become or remain members of this union, or any other labor organi-zationTHE COLONIAL LIFE INSURANCE COMPANYOF AMERICA,Employer.By -------------------------------------------------(Representative)(Title)Dated------------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.